               AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT


      I, Postal Inspector Kevin Horne, being first duly sworn, hereby depose and state as
follows:
      1. I am a United States Postal Inspector, assigned to investigate the unlawful
           transportation of contraband, including Title 21 controlled substances, through
           the United States Mail. I have been a Postal Inspector since April 2017. As part
           of my duties, I investigate incidents where the United States mail system is used
           for the purpose of transporting non-mailable matter, including controlled
           substances in violation of Title 21, United States Code, Sections 841(a)(1),
           Possession with Intent to Distribute a Controlled Substance; 843(b), Use of a
           Communication Facility to Facilitate the Commission of a Federal Drug Felony;
           846, Attempt and Conspiracy to Commit a Controlled Substances Offense; and
           Title 18, United States Code, Section 1716, Injurious Articles Nonmailable
           (Nonmailable Matter).
              a.     I am currently assigned to the Seattle Division, specifically to the
                               Anchorage Domicile, which is responsible for the
                     investigation of controlled substance law violations involving the
                     United States Mails.
              b.     I attended and graduated from a three-month Basic Inspector
                     Training (BIT) academy operated by the United States Postal
                     Inspection Service (USPIS).       While attending BIT academy, I
                     received training and instruction on the methods for concealing
                     narcotics in the mail system. I currently receive training and
                     instruction under the tutelage and supervision of senior Postal
                     Inspectors.
              c.     Prior to my employment with the USPIS, I was employed for eight
                     years by the Federal Air Marshal Service (FAMS) as a Federal Air

                                        Page1of20


       Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 1 of 14
             Marshal (FAM). While assigned to the FAMS, I served as team leader
             on domestic and international flight missions. From 2010 to 2011, I
             was assigned to the Visible Intermodal Prevention and Response Team
             (VIPR). After my assignment to the VIPR Team I was assigned to the
             Mission Operation Center where I served as a watch officer from 2016
             to 2017.
      d.     I have gained knowledge and insight by working and speaking with
             many experienced law enforcement agents from local, state, and
             federal agencies, and I consider this knowledge and insight to be an
             integral part of my experience and training.
      e.     In May 2008 I received a bachelor’s degree in Criminal Justice from
             Virginia Wesleyan College in Virginia Beach, Virginia. The
             information contained below is from my personal knowledge and
             experience, other law enforcement personnel, or from those specific
             sources set forth herein.
2. This investigation concerns allegations of violations and attempted violations
   of Title 21, U.S. Code (U.S.C.), Section 846, "Conspiracy to Distribute a
   Controlled Substance;" Title 21 U.S.C. Section 841, "Distribution of a
   Controlled Substance; " Title 21 U.S.C. Section 843(b) “Use of a
   communication facility in furtherance of a felony drug offense,” 18 U.S.C. §
   1956, “ Laundering of monetary instruments” by Bria Hayes, Moises Martin-
   Lara, and Kenyon Jackson and others unknown to law enforcement.


                          PROPERTY TO BE SEARCHED
3. This affidavit is made in support of an application for a warrant to search 5511
   Windflower #A Anchorage, Alaska 99507, Blue Nissan Juke LDC-466, and
   White Audi Q 5 – LDP-999. (see Attachment A, attached hereto and
   incorporated herein by this reference). The purpose of the requested warrant is

                                Page2of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 2 of 14
   to search for evidence of violations of Title 21, United States Code (U.S.C.),
   Sections 846,841, 843(b), and Tile 18 U.S.C., Section 1956.
4. Since this affidavit is being submitted for the limited purpose of securing
   warrant(s) to search and seize evidence, fruits or instrumentalities of violations
   of Title 21, United States Code (U.S.C.), Sections 846,841, 843(b), and Tile 18
   U.S.C., Section 1956, from the aforementioned property, I have not included
   each and every fact known to me regarding this investigation. I have set forth
   only the facts that I believe are necessary to establish a foundation for the
   requested search warrant(s).


                              ITEMS TO BE SEIZED
5. All items, records, and information that are evidence, fruits, or
   instrumentalities of violations of Title 21, United States Code (U.S.C.),
   Sections 846,841, 843(b), and Tile 18 U.S.C., Section 1956 involving Bria
   Hayes, Moises Martin-Lara, and Kenyon Jackson and others unknown to law
   enforcement, and others, including:
       a.     Heroin, Fentanyl ,Methamphetamine, Oxycontin, drug paraphernalia
              including but not limited to spoons, straws, hypodermic needles,
              strainers, tooters, mirrors, razor blades, vials, grinders, propane
              torches, glass pipes, and other pipes used to smoke
              methamphetamine, and stash containers.
       b.     United States currency, foreign currency, precious metals, jewelry,
              stocks, bonds, money orders, certificates of deposit and cashier’s
              checks.
       c.     All records, receipts, and other items evidencing the obtainment,
              secreting, transfer, concealment or expenditure of proceeds acquired
              through trafficking in controlled substances, including all items
              evidencing the expenditure of drug related proceeds, namely;

                                  Page3of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 3 of 14
           receipts, purchase agreements, vehicle titles, warranty applications,
           homeowners’ or renters insurance applications and claims,
           photographs and/or video recordings of luxury items, jewelry,
           expensive vacations;
     d.    Account statements, account summaries, credit card statements,
           banking deposit slips, handwritten notes containing account
           information, account holder and/or amount deposited, money market
           accounts, overseas banking information to include routing codes,
           deposit receipts, canceled checks, loan agreements and loan
           applications.
     e.    Safe deposit box keys and agreements and commercial storage
           locker keys or records.
     f.    Wire transfer documents, receipts and handwritten notes containing
           wire service tracking numbers, amounts sent and intended pay-out
           locations.
     g.    Cellular telephones, caller ID units, fax machines, pagers, pre-paid
           long-distance cards, telephone answering machine tapes, computers,
           electronic storage medium, (Such as cellular telephone flash
           memory), removable memory storage. (Computers and electronic
           storage medium will not be searched without obtaining an
           independent search warrant following seizure).
     h.    Printed flight itineraries, passports including visas, airline tickets,
           airline ticket receipts, pre-printed airline luggage tags, handwritten
           notes containing airline confirmation codes, frequent flyer mileage
           plan cards and summaries, business cards from other areas, hotel
           receipts and car rental agreements and receipts.




                              Page4of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 4 of 14
     i.    Items tending to establish the identity of the persons in control,
           including all records, receipts, and other items evidencing who
           controlled the property identified in Attachment A.
     j.    Items tending to establish and document sales of controlled
           substance and/or other controlled substances, or conspiracy to
           manufacture, distribute, and/or possess with the intent to distribute
           controlled substances and/or controlled substances, namely; buyer
           lists, seller lists, ledgers, tally sheets, pay and owe sheets, price lists,
           notes and diaries.
     k.    Items tending to establish the identity of co-conspirators, namely;
           address books, papers and documents bearing handwritten or typed
           notations of names, aliases and associated telephone numbers,
           photographs and videotapes.
     l.    Drug distribution paraphernalia, namely; scales, baggies, duct tape,
           vacuum sealers and vacuum sealer bags, drug ledgers, pay-owe
           sheets, customer lists, price lists and code sheets.
     m.    Weapons used, carried or intended to be used or carried during and
           in relation to any drug trafficking crime; to include pistols,
           revolvers, rifles, shotguns and machine guns. The seizure of the
           weapons will be predicated on the criteria including placement,
           concealment, ownership status and whether or not the weapon is
           loaded.
     n.    Photographs, video or audio recordings of the aforementioned
           individual and other drug associates, controlled substances, or assets
           obtained from the proceeds acquired through trafficking in
           controlled substances.
     o.    Closed circuit television cameras and associated Digital Video
           Recording devices.

                                Page5of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 5 of 14
      p.     Gloves utilized during the opening of the Subject Parcel


6. As used above, the terms “records” and “information” include all of the
   foregoing items of evidence in whatever form and by whatever means they
   may have been created or stored, including any form of computer or electronic
   storage (such as cellular telephone flash memory), removable memory
   storage, and any photographic form.
                    TRAINING AND EXPERIENCE
7. Based upon my training and experience, and communication with other Law
   Enforcement agents I know:
      a. That it is common for persons involved in drug trafficking to acquire
             large amounts of U.S. currency from their involvement in the drug
             trade, and to maintain large amounts of U.S. currency on hand, in
             order to maintain and finance their ongoing illegal activities, as well
             as, paying bills, acquiring assets and making other purchases;
      b. That it is common for persons involved in drug trafficking to maintain
             U.S. currency within their residences, buried on their property,
             hidden in vehicles and outbuildings, to conceal this U.S. currency
             from law enforcement authorities;
      c. That it is common for persons involved in drug trafficking to maintain
             records evidencing their illegal activities, including books, receipts,
             notes, ledgers, airline tickets, money orders, safe deposit box keys,
             and other papers relating to the transportation, ordering, possession,
             sale and distribution of drugs. The aforementioned books, receipts,
             notes, ledgers, etc., are frequently maintained at the suspect’s
             residence or business or other property, in either paper or electronic
             form, or both. When such records are maintained in electronic
             form, it is common for them to be stored on stand-alone or

                                Page6of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 6 of 14
           networked computers, “laptop” computers, “palm-sized” personal
           data assistants, cellular telephones, other computer peripherals or
           electronic data storage devices; that it is common for persons
           involved in drug trafficking to maintain addresses or telephone
           numbers in books, cellular telephones, pagers, electronic data
           storage devices such as computers and personal data
           assistants/organizers, or on papers, which reflect the names,
           addresses and/or telephone numbers of their associates in the drug
           trafficking organization (DTO);
     d. That it is common for persons involved in drug trafficking to attempt to
           legitimize their profits from the sale of drugs. To accomplish this
           goal, drug traffickers utilize foreign and domestic banks and their
           attendant services (especially cashier’s checks, money orders/drafts,
           electronic funds transfers/wires, and safe deposit boxes), as well as,
           real estate and business transactions, both real and fictitious.that it is
           common for persons involved in drug trafficking to cause
           photographs and videos of themselves, their associates, their
           property and their products to be taken or create
     e. That it is common for persons involved in the business of drug
           trafficking to report false names, addresses, telephone numbers and
           other information to government and law enforcement personnel and
           agencies, in an attempt to conceal their identity, address and contact
           information, as well as, the actual use, possession or ownership of
           significant assets or equipment such as vehicles, aircraft, boats, real
           estate, rental units, storage facilities, bank accounts, computers,
           communication devices and other assets or equipment used in or
           derived from their illegal drug trafficking activities;



                              Page7of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 7 of 14
     f. That it is common for persons involved in the business of drug
           trafficking to communicate to co-conspirators utilizing electronic
           means, including text messaging, instant messaging, emails, and
           telephone calls;
     g. That it is common for persons involved in the business of drug
           trafficking to utilize computers and cellular telephones to search
           internet package tracking websites (i.e. www.usps.com,
           www.fedex.com, www.ups.com, www.aml.com, etc...) to determine
           the location of drug shipments;
     h. That it is common for persons involved in the business of drug
           trafficking to utilize computers and cellular telephones to search
           internet money service business and financial institution websites
           (i.e. www.westernunion.com, etc...) to determine the status of money
           transfers and track bank account information; and
     i. That it is common for persons involved in the business of drug
           trafficking to retain the aforementioned records and items related to
           their drug trafficking activities and associates for long periods of
           time, even after their drug trafficking and money laundering
           activities have terminated.
     j. That it is common for persons involved in the business of drug
           trafficking to utilize firearms to protect themselves and their
           illegitimate business. Due to the illegitimate nature of drug
           trafficking, persons involved in this type of business will not utilize
           law enforcement or the court system to resolve disputes with
           customers or other drug traffickers. The lack of the use of law
           enforcement or the court system often causes persons involved in
           drug trafficking to enforce the law on their own, often through the
           use of firearms and other weapons.

                              Page8of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 8 of 14
      k. That it is common for persons involved in the business of drug
              trafficking to install closed circuit television cameras and associated
              recording devices in order to provide identification of persons
              outside of the residence being utilized for drug trafficking and to
              provide the ability to avoid law enforcement action.


                            PROBABLE CAUSE


8. The United States, including the Drug Enforcement Administration and Postal

   Inspection Service, are conducting a criminal investigation of a Bria Hayes,

   Moises Martin-Lara, and Kenyon Jackson and others unknown to law

   enforcement regarding possible violations of Title 18, United States Code,

   Section 1956 (money laundering), Title 21, United States Code, Sections 841(a)

   (1) (distribution and possession of controlled substance with intent to distribute)

   and 846 (conspiracy in relation to drug distribution).

9. On September 5, 2020, I identified Priority Mail Express Parcel EJ161963924

   address to “Tim Smith 6600 Weimer dr apt 6 anchorage Alaska 99502”

   from “Abel Flores 626 W. Calle Santa Maria Tucson AZ 85706”

   (hereinafter “Subject Parcel as suspicious.

10. September 8, 2020, at approximately 4:15 PM, Federal Search Warrant 03:20-

   MJ-00447-MMS was applied for and granted by a United States Magistrate

   Judge for the Subject Parcel.




                                   Page9of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 9 of 14
11. On September 8, 2020 at approximately 4:35 PM, Federal Search Warrant

   03:20-MJ-00447-MMS was executed on the Subject Parcel. The Subject Parcel

   was found to contain one (1) pound five (5) ounces (approx. 4,000) of light

   blue M/30 pills suspected to be fentanyl. The light blue M/30 pills were located

   inside a heat sealed bag, placed inside the Subject Parcel. Based on my training

   and experience, and the training and experience of other law enforcement

   officers I have spoken with, these suspected counterfeit M/30 pills street value

   in Anchorage Alaska is $80,000.

12. As a result of the seizure on September 8, 2020, Beeper Order Number 3:20-

   MJ-00450-MMS was obtained from a United States Magistrate Judge

   authorizing the installation and monitoring of an electronic alerting device and

   electronic tracking device in the Subject Parcel and recovery of these devices

   by entry of premises where the parcel is opened.

13. Law enforcement officers removed the original narcotics and inserted a sham

   product into the parcel along with two tracking and monitoring devices. One

   monitoring device was placed so it would emit a break-tone signal upon

   opening of the interior box of the parcel. In addition one GPS tracking device

   had was placed inside of the sham inside the Subject Parcel.

14. At approximately 12:00 PM on September 9, 2020, Postal Inspectors delivered

   the subject parcel to the recipient’s address, “6600 Weimer dr apt 6 anchorage




                               Page10of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 10 of 14
   Alaska 99502.” Inspector Alex Laumb delivered the Subject Parcel to a female

   later identify as Adera Leonard.

15. Surveillance teams set up around “6600 Weimer dr apt 6 anchorage Alaska

   99502” and monitored the GPS tracking and the two monitoring devices.

   Surveillance teams witness a Leonard exit the residence with a small purse and

   head toward a Silver Toyota License Plate GWD-929. Based on my training

   and experience, and the training and experience of other law enforcement

   officers the small purse could contain the parcel. Silver Toyota License Plate

   GWD-929 is register to Adera Leonard. Surveillance teams witness Leonard

   leave the residence of “6600 Weimer dr Anchorage Alaska 99502.”

16. At approximately 1:32 pm, surveillance teams watched Leonard drive and

   parked her vehicle at “5511 Windflower Anchorage Alaska.” This address was

   later identified as Bria Hayes residence. Leonard exited her vehicle with a

   small purse and walked inside of “5511 Windflower Unit A Anchorage

   Alaska.”

17. Surveillance team set up around “5511 Windflower Unit A Anchorage

   Alaska.” At approximately 1:35 PM surveillance teams witness a White Ford

   fusion license Plate LDJ-566 approach the residence of “5511 Windflower

   Unit A Anchorage Alaska.” A white male wearing all black exited the white

   fusion and approached the residence. The white male exited the residence and




                               Page11of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 11 of 14
   head back towards the white Ford fusion. White Ford Fusion License Plate

   LDJ-566 is registered to Kendra Ivory.

18. At approximately 1:42 PM, Troopers and agents heard the electronic

   monitoring device emitting the break-tone, indicating that the Subject Parcel

   had already been opened.

19. While executing the beeper order, the content of the Subject Parcel which

   contained sham narcotics and GPS tracking device was found outside the

   White Ford fusion license plate LDJ-566. Two subjects were detained.

   Subjects were later identify as Kenyon Jackson and Moises Martin-Lara.

20. While conducting a safety sweep of the residences of “5511 Windflower Unit

   A Anchorage Alaska”, Troopers and Agents located the exterior of the Subject

   Parcel open. In plain view agents observed 198US Currency, additional postal

   parcels, and a money counter inside the residence.

21. During a Miranda interview with Moises Martin-Lara, Moises stated he lived

   at “5511 Windflower Unit A Anchorage Alaska.” Also Moises stated there was

   5 gross grams of Heroin located at the residences address of “5511 Windflower

   Unit A Anchorage Alaska.”

22. Located inside the garage at the residences address of “5511 Windflower Unit

   A Anchorage Alaska” is a blue Nissan Juke- LDC-466 register to Reginald

   Hayes and Aneta Hayes. Additional to the Nissan there was a White Audi Q 5




                               Page12of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 12 of 14
         – LDP-999 registered to Kenyon Jackson was located in the driveway. Outside

         the Audi in plain view agents observed money orders.



                                         CONCLUSION
      23. It is the affiant's belief, based upon the facts contained herein and previous
         training and experience, that Bria Hayes, Moises Martin-Lara, and Kenyon
         Jackson and others unknown to law enforcement are conducting activity that is
         consistent with violations of Title 21, United States Code (U.S.C.), Sections
         846,841, 843(b), and Tile 18 U.S.C., Section 1956.


      24. Therefore, it is the affiant's belief, based upon the facts contained herein and
         previous training and experience, that there is probable cause to believe that
         evidence, fruits or instrumentalities (see Attachment B, attached hereto and
         incorporated herein by this reference) of violations of Title 21, United States
         Code (U.S.C.), Sections 846,841, 843(b), and Tile 18 U.S.C., Section 1956 are
         currently concealed within, 5511 Windflower #A Anchorage, Alaska 99507,
         Blue Nissan Juke LDC-466, and White Audi Q 5 – LDP-999.




                                              Kevin Horne
                                              United States Postal Inspector
                                              United States Postal Inspection Service

                                                                           September
                                             9th day of June
      SUBSCRIBED AND SWORN TO BEFORE ME this ____       Xxxx 2020, at
Anchorage, Alaska.




                                       Page13of20


      Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 13 of 14
                                U.S. Magistrate Judge




                          Page14of20


Case 3:20-mj-00451-MMS Document 1-1 Filed 09/09/20 Page 14 of 14
